SKYBRIDGE WIRELESS, INC.

ATTACHED:

DOCUMENT 1. SECURITIES PURCHASE AGREEMENT

FORM OF DEBENTURE

FORM OF DEBENTURE CONVERSION NOTICE

SIGNATURE PAGE / SECURITIES PURCHASE AGREEMENT

ACCEPTANCE PAGE BY COMPANY (FORM)

DOCUMENT 2. INVESTOR QUESTIONNAIRE (and additional signature page)

DOCUMENT 3. ESCROW AGENT INFO: PAYMENT

SECURITIES PURCHASE AGREEMENT

        THIS SECURITIES PURCHASE AGREEMENT (“Agreement”), is made, by and
between SkyBridge Wireless, Inc., a Nevada corporation, with headquarters
located at 6565 Spencer Street, Suite 205, Las Vegas, NV 89119 (the “Company”),
and the investor(s) named on the signature page(s) hereto, together with their
permitted transferees (singly the “Investor” cumulatively the “Investors”), and
is effective as of the date of acceptance, by signature, of the Company.

        NOTE: IF YOU INTEND TO SUBSCRIBE, PLEASE COMPLETE THE SIGNATURE PAGE,
SIGN IT, AND COMPLETE AND SIGN THE ATTACHED QUESTIONNAIRE, AND PAY FOR THE
SECURITIES PREFERABLY BY WIRE TRANSFER PER THE INSTRUCTIONS ATTACHED, AND RETURN
THE SIGNED SIGNATURE PAGE TO THE ESCROW AGENT, BELOW, AND ONE FULL SET OF
COMPLETE SIGNED DOCUMENTS TO THE COMPANY BY OVERNIGHT TO: SKYBRIDGE WIRELESS,
INC., ATT: PRESIDENT, 6565 SPENCER STREET, SUITE 205, LAS VEGAS, NV 89119.

RECITALS:

    A.        The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act)
and, if any, other applicable exemption as determined by the Company, with each
signed copy of this Agreement by each Investor to be presented to the Company as
a subscription for acceptance or rejection by the Company; and

    B.        the Investors confirm their purchase, upon the terms and
conditions stated in this Agreement, for an aggregate purchase price of up to
$1,000,000 (“Maximum”) of Convertible Debentures (the “Offering”); therefore,

        In consideration of the premises and the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Investors hereby agree as
follows:


ARTICLE I
PURCHASE AND SALE OF SECURITIES

        1.1 Offering and Purchase and Sale of Securities.

A.     THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE
BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTION(S) FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS.

B.     The Company is offering the “Securities” (below) and at the “Closing”
(defined below), the Company will sell to the Investor Convertible Debentures in
the face amount equal to the Purchase Price (amount invested), minimum debenture
$10,000 (the “Securities”). The terms of the Convertible Debentures are
contained in the form of Convertible Debenture attached hereto.

Securities are the Convertible Debentures, and include also shares issuable upon
any conversion.

          The Company will deliver the signed Convertible Debenture following
payment, to be sent out following the Closing, for prompt delivery as soon as
practicable thereafter. Once the Minimum is reached and the initial Closing
occurs, any subsequent subscription funds for subscriptions accepted by the
Company, up to the Maximum, shall be delivered directly to the Company or
promptly released to the Company by the Escrow Agent and the Company will also
deliver certificates representing the Securities as soon as practicable
thereafter. Except if the Minimum is not reached by the scheduled Closing date,
including extension as stated below, unless otherwise stated below, the
subscription is irrevocable and all payments are non-refundable.


        NOTE: For the purpose of this Agreement, the Escrow Agent information is
attached under the document titled: ESCROW AGENT.


ARTICLE II
INVESTOR’S REPRESENTATIONS AND CONVERSION DEBENTUREIES

        The Investor (he/she/it) represents and Conversion Debentures to the
Company with respect to itself and its purchase hereunder that:

        2.1 Investment Purpose. The Investor is purchasing the Securities for
its own account and not with a present view toward the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the Securities Act; provided, however, that by making the
representation herein, the Investor does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.

        2.2 Ownership. The Investor is limited in the amount of shares it may
own. In no event shall the Investor be entitled to hold Convertible Debentures
convertible with ownership of any other shares into that number of shares of
Common Stock which would be in excess of that amount for which the number of
shares of Common Stock beneficially owned (as such term is defined under Section
13(d) and Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) by the Investor would result in beneficial ownership, at any one
point in time, by the Investor of more than 9.99% of the outstanding shares of
Common Stock of the Company, as determined in accordance with Rule13d-1(j) and
related rules.

Nothing stated herein shall restrict the Investor from beneficially owning in
the aggregate more than 9.99% of the outstanding shares of Common Stock of the
Company, as long as the 9.99% is not owned by such Investor at any one point in
time.

Ownership includes if such Investor is deemed to act in concert with other
owners, and includes shares underlying Conversion Debentures and other rights,
and each Investor hereby agrees not to vote or sell ownership in any manner
individually or by mutual agreement with other owners for any reason including
to directly or indirectly take control of the Management of the Company or
effect or manipulate the trading price of the Common Stock or act in a way which
causes a Material Adverse Effect, defined herein, on the Company by short
selling or otherwise.

2.3 Accredited Investor Status. The Investor is an “accredited investor” as
defined in Section 2(a) (15) of the Securities Act and SEC Rule 215 promulgated
under the Securities Act. The Investor has delivered an Investor Questionnaire
in the form of Exhibit hereto to the Company. The Investor hereby represents
that, either by reason of the Investor’s business or financial experience or the
business or financial experience of the Investor’s advisors, if any, the
Investor has the capacity to protect the Investor’s own interests in connection
with the transaction contemplated hereby and is a “sophisticated” investor.

NOTE: In limited cases, the Company may approve an Investor who is not an
“accredited investor.”

        2.4 Reliance on Exemptions. The Investor understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

        2.5 Information. The Investor and its advisors, if any, have either had
access through the Electronic Data Gathering, Analysis, and Retrieval System
(“EDGAR”) or from the SEC website as to all filed information on the Company and
has been given all public available information that has been requested by the
Investor or its advisors, if any, including, without limitation the Company
annual and periodic reports filed with the SEC (“SEC Documents”). The Investor
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company.

        2.6 Acknowledgement of Risk/Escrow Agent. The Investor acknowledges and
understands that its investment in the Securities involves a significant degree
of risk, including, without limitation, (i) the Company remains a business with
limited operating history and requires substantial funds in addition to the
proceeds from the sale of Securities; (ii) an investment in the Company is
highly speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (iii)
the Investor may not be able to liquidate its investment; (iv) transferability
of the Securities is extremely limited; (v) in the event of a disposition of the
Securities, the Investor could sustain the loss of its entire investment and
(vi) the Company has not paid any dividends on its Common Stock since inception
and does not anticipate the payment of dividends in the foreseeable future.
Additional information and risks are more fully set forth in the SEC Documents
(described herein). Escrow Agent is not responsible in any way to Investors for
risks or otherwise, other than ministerial act of holding and disposing of funds
as expressly stated herein.

        2.7 Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Company or the
Securities or an investment therein.

        2.8 Transfer or Resale. The Investor understands that:

        (a)     except as otherwise provided in Article V, the Securities have
not been and are not being registered under the Securities Act or any applicable
state securities laws and, consequently, the Investor may have to bear the risk
of owning the Securities for an indefinite period of time because the Securities
may not be transferred unless (i) the resale of the Securities is registered
pursuant to an effective registration statement under the Securities Act;
(ii) the Investor has delivered to the Company an opinion of counsel (in form,
substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the Securities to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration; or
(iii) the Securities are sold or transferred pursuant to Rule 144;

        (b)     any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and

        (c)     except as set forth in Article V, neither the Company nor any
other person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

        2.9 Legends and Rescission.

A.     The Investor understands the certificates representing the Securities
will bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):

        THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
ANY STATE OF THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR UNLESS OFFERED, SOLD OR
TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS.

B.     ONE OR MORE STATES MAY REQUIRE AN INVESTOR BE PROVIDED WITH A STATUTORY
RIGHT TO RESCISSION. IT IS THE DETERMINATION OF THE COMPANY TO ALSO VOLUNTARILY
OFFER A RIGHT OF RESCISSION TO EACH INVESTOR. THEREFORE, ANY INVESTOR MAY
WITHDRAW THE RELATED SUBSCRIPTION AGREEMENT AND RECEIVE A FULL REFUND OF ALL
MONIES PAID, WITHIN THREE BUSINESS DAYS AFTER THE DATE CONSIDERATION FOR SUCH
SECURITY IS DELIVERED TO THE ESCROW AGENT. ANY INVESTOR THAT PURCHASES
SECURITIES IS ENTITLED TO EXERCISE THE FOREGOING RESCISSION RIGHT BY TELEGRAM OR
LETTER NOTICE TO THE COMPANY AT: 6565 SPENCER STREET, SUITE 205, LAS VEGAS, NV
89119 AND TO THE ESCROW AGENT AT THE ADDRESS FOR THE ESCROW AGENT SET FORTH
HEREIN. ANY TELEGRAM OR LETTER SHOULD BE SENT OR POSTMARKED PRIOR TO THE END OF
THE THIRD BUSINESS DAY. A LETTER SHOULD BE MAILED BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO ENSURE ITS RECEIPT AND TO EVIDENCE THE TIME OF MAILING.

        2.10 Authorization; Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and
represents the valid and binding obligations of the Investor enforceable in
accordance with its terms.

        2.11 Residency. The Investor is a resident of the jurisdiction set forth
immediately below such Investor’s name on the signature pages hereto.

        2.12 Acknowledgements Regarding Fees and Expenses. The Company has
engaged the firm of May Davis Group, NY, NY, to assist, on a best efforts basis,
in the placement of the Securities. The Company will pay, from the Offering
proceeds, in its discretion and without notice, fees and expenses relating to
legal, escrow, related placement, consulting, accounting and/or other Offering
related matters, and such expenditures may include cash payments equal to
approximately 13% of the gross amount of the purchase of Convertible Debentures.
The Company shall also pay a total of 4 million shares of restricted under SEC
Rule 144 (in general, subject to a one year hold) Common Stock, pro rata based
upon $500,000 relative to proceeds actually received, which is in addition to 2
million shares already paid.

        2.13 Information. The Investor hereby acknowledges receipt of this
Agreement, including all exhibits thereto, and any documents which may have been
made available upon request as reflected therein (collectively referred to as
the “Offering Materials”) and hereby represents that the Investor has been
furnished by the Company during the course of the Offering with all information
regarding the Company, the terms and conditions of the Offering and any
additional information that the Investor has requested or desired to know, and
has been afforded the opportunity to ask questions of and receive answers from
duly authorized officers or other representatives of the Company concerning the
Company and the terms and conditions of the Offering.

        2.14 No Review. The Investor hereby acknowledges that the Offering has
not been reviewed by the United States Securities and Exchange Commission (the
“SEC”) nor any state regulatory authority since the Offering is intended to be
exempt from the registration requirements of Section 5 of the Securities Act.

        2.15 Power. The Investor represents that the Investor has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Securities. This Agreement constitutes the legal,
valid and binding obligation of the Investor, enforceable against the Investor
in accordance with its terms.

        2.16 Authorization. If the Investor is a corporation, partnership,
limited liability company, trust, employee benefit plan, individual retirement
account, Keogh Plan, or other tax-exempt entity, it is authorized and qualified
to invest in the Company and the person signing this Agreement on behalf of such
entity has been duly authorized by such entity to do so.

        2.17 NASD. The Investor acknowledges that if he or she is a Registered
Representative of an NASD member firm, he or she must give such firm the notice
required by the NASD’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm in the Investor Questionnaire which is attached
hereto.

        2.18 Anti-Money Laundering.

        (a)     In General. Investor acknowledges that due to anti-money
laundering requirements operating in the United States, the Company and all
affiliates and others, natural or otherwise, assisting as to the Offering (the
“Protected Persons”) hereby rely upon the Investor’s representation that the
purchase price paid for the Securities is legal monies as to all applicable laws
and regulations though the Company may require further identification of the
Investor and the source of purchase funds before this Agreement can be processed
and purchase monies accepted.

        The Protected Persons shall be held harmless and indemnified against any
loss arising as a result of a misrepresentation of the Investor in this or any
other regard. Investor represents that all purchase payments transferred to the
Company pursuant to this Agreement originated directly from a bank or brokerage
account in the name of Investor.

        If Investor is subscribing on behalf of a Beneficial Owner, below, then
Investor represents that all purchase payments transferred to Investor with
respect to such Beneficial Owner originated directly from a bank or brokerage
account in the name of such Beneficial Owner.

        Investor represents that acceptance by the Company of this Agreement,
together with acceptance of the appropriate remittance, will not breach any
applicable rules and regulations designed to avoid money laundering.
Specifically, Investor represents and Conversion Debentures that all information
provided by Investor is genuine and all related information furnished and to be
furnished, upon request of the Company, is accurate. The Company may withdraw
the Offering or accept or reject any subscription at any time.

        (b)     Beneficial Ownership. Investor represents that it is subscribing
for Investor’s own account and own risk, and, unless Investor advises Company to
the contrary in writing prior to investment and identifies with specificity each
beneficial owner on whose behalf Investor is acting, Investor represents that it
is not acting as a nominee for any other person or entity. Investor also
represents that it does not have the intention or obligation to sell, distribute
or transfer the Securities, directly or indirectly, to any other person or
entity or to any nominee account. If the Investor is (A) acting as trustee,
agent, representative or disclosed nominee for another person or entity, or (B)
an entity (other than a publicly-traded company listed on an organized exchange
(or a subsidiary or a pension fund of such a company) based in a Financial
Action Task Force (“FATF”) Compliant Jurisdiction) investing on behalf of
underlying investors (including a Fund-of-Funds) (the persons, entities and
underlying investors referred to in (A) and (B) being referred to collectively
as the “Beneficial Owners”), Investor represents and Conversion Debentures that:

  (i) Investor understands and acknowledges the representations, warranties, and
agreements made herein are made by Investor(A) with respect to Investor and (B)
with respect to each of the Beneficial Owners;


  (ii) Investor has all requisite power and authority from each of the
Beneficial Owners to execute and perform the obligations under this Agreement;


  (iii) Investor has adopted and implemented anti-money laundering policies,
procedures and controls that comply with, and will continue to comply in all
respects with, the requirements of applicable anti-money laundering laws and
regulations; and


  (iv) Investor has established the identity of all Beneficial Owners, holds
evidence of such identities and will make such information available to the
Company upon request, and has procedures in place to ensure that the Beneficial
Owners are not Prohibited Investors (as defined in (e) below).


        (c)     Prohibited Investor. Investor further represents that neither it
or to the best of its knowledge and belief, the Beneficial Owners, nor any
person controlling, controlled by, or under common control with it or the
Beneficial Owners, nor any person having a beneficial or economic interest in it
or the Beneficial Owners, is a Prohibited Investor (defined below) and Investor
is not and will not purchase the Securities on behalf or for the benefit of any
Prohibited Investor.

        (d)     Suspension of Purchase Rights. Investor acknowledges that if,
following its purchase of Securities pursuant to this Agreement, the Company
reasonably believes that Investor is a Prohibited Investor or has otherwise
breached its representations and warranties, herein, the Company may
retroactively terminate this purchase (if possible), by rejecting this Agreement
(even after full execution) and not completing this transaction, freezing such
Investor’s funds forwarded by such Investor pursuant to this Agreement, and/or
stopping the delivery of Securities in accordance with applicable regulations,
and/or placing a “stop order” with the Transfer Agent or the Company, and/or
retaining any payment from or for Investor as liquidated damages, and Investor
shall have no claim against the Company or any Protected Persons for any form of
damages or liabilities as a result of any of the aforementioned actions.

        (e)     Definitions.

  (i) FATF means the Financial Action Task Force on Money Laundering.
FATF-Compliant Jurisdiction is a jurisdiction that (A) is a member in good
standing of FATF and (B) has undergone two rounds of FATF mutual evaluations.
(The following jurisdictions, as determined by the FATF, may currently be
considered to be compliant: Argentina; Australia; Austria; Belgium; Brazil;
Canada; Denmark; European Commission; Finland; France; Germany; Greece; Gulf
Cooperation Council; Hong Kong; Iceland; Ireland; Italy; Japan; Luxembourg;
Mexico; Kingdom of The Netherlands; New Zealand; Norway; Portugal; Singapore;
Spain; Sweden; Switzerland; Turkey; United Kingdom; and the United States of
America. The list of FATF compliant jurisdictions is amended periodically.


  (ii) Foreign Bank means an organization that (A) is organized under the laws
of a non-U.S. country; (B) engages in the business of banking; (C) is recognized
as a bank by the bank supervisory or monetary authority of the country of its
organization or principal banking operations; (D) receives deposits to a
substantial extent in the regular course of its business; and (E) has the power
to accept demand deposits, but does not include the U.S. branches or agencies of
a non-U.S. bank.


  (iii) Foreign Shell Bank means a Foreign Bank without a Physical Presence in
any country, but does not include a Regulated Affiliate.


  (iv) Non-Cooperative Jurisdiction means any non-U.S. country that has been
designated as non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
the FATF, of which the United States is a member and with which designation the
United States representative to the group or organization continues to concur.
(The current list of non-cooperative countries and territories, as determined by
the FATF, is: Cook Islands; Egypt; Guatemala; Indonesia; Myanmar; Nauru;
Nigeria; Philippines; St. Vincent and the Grenadines; and Ukraine. The list of
Non-Cooperative Countries and Territories is amended periodically. For a current
list of Non-Cooperative Countries and Territories, refer to the Financial Action
Task Force website, http://www.oecd.org/fatf/NCCT_en.htm.)


  (v) Physical Presence means a place of business that is maintained by a
Foreign Bank and is located at a fixed address, other than solely a post office
box or an electronic address, in a country in which the Foreign Bank is
authorized to conduct banking activities, at which location the Foreign Bank (i)
employs one or more individuals on a full-time basis; (ii) maintains operating
records related to its banking activities; and (iii) is subject to inspection by
the banking authority that licensed the Foreign Bank to conduct banking
activities.


  (v) Prohibited Investor means (i) a terrorist, or a person or entity whose
name appears on the List of Specially Designated Nationals and Blocked Persons
maintained by the U.S. Office of Foreign Assets Control; (ii) a Foreign Shell
Bank; or (iii) a person or entity resident in or organized or chartered under
the laws of a Non-Cooperative Jurisdiction or whose purchase funds are
transferred from or through a Foreign Shell Bank, a bank organized or chartered
under the laws of a Non-Cooperative Jurisdiction or a Sanctioned Regime.


  (vi) Regulated Affiliate means a Foreign Shell Bank that (i) is an affiliate
of a depository institution, credit union, or Foreign Bank that maintains a
Physical Presence in the United States or a non-U.S. country, as applicable; and
(ii) is subject to supervision by a banking authority in the country regulating
such affiliated depository institution, credit union, or Foreign Bank.


  (vii) Sanctioned Regimes means targeted foreign countries, terrorism
sponsoring organizations and international narcotics traffickers in respect of
which OFAC administers and enforces economic and trade sanctions based on U.S.
foreign policy and national security goals. (OFAC has imposed sanctions upon
Balkans, Burma (Myanmar), Cuba, Iran, Iraq, Liberia, Libya, North Korea, Sierra
Leone, Sudan, and Zimbabwe.


        (f)     All representations made by Investor shall survive any Closing.

ARTICLE III
REPRESENTATIONS AND CONVERSION DEBENTUREIES OF THE COMPANY

        The Company represents and Conversion Debentures to the Investors that:

        3.1 Organization and Qualification. The Company, and each of its
material subsidiaries, is duly incorporated, validly existing and in good
standing under the laws of the jurisdiction in which they are incorporated, with
full power and authority (corporate and other) to own, lease, use and operate
their properties and to carry on their businesses as and where now owned,
leased, used, operated and conducted. The Company, and its material
subsidiaries, is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by them makes such
qualification necessary, except where the failure to be so qualified or in good
standing would not have a Material Adverse Effect.

        3.2 Authorization; Enforcement. (a) The Company has all requisite
corporate power and authority to enter into and to perform its obligations under
this Agreement, to consummate the transactions contemplated hereby and thereby
and to issue the Securities in accordance with the terms hereof; (b) the
execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby (including without
limitation the issuance of the Securities) have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors, or its shareholders is required; (c) this
Agreement has been duly executed by the Company; and (d)  this Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws
affecting the rights of creditors generally and the application of general
principles of equity.

        3.3 Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms of this Agreement, will be validly issued,
fully paid and non-assessable, free from all taxes, liens, claims, encumbrances
and charges with respect to the issue thereof, will not be subject to preemptive
rights or other similar rights of stockholders of the Company, and will not
impose personal liability on the holders thereof.

        3.4 No Conflicts; No Violation.

        (a)     The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the
Securities) will not (i) conflict with or result in a violation of any provision
of its Certificate of Incorporation or Bylaws or (ii) violate or conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment (including without
limitation, the triggering of any anti-dilution provision), acceleration or
cancellation of, any agreement, indenture, patent, patent license, or instrument
to which the Company is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including U.S. federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or by which any property or asset of the Company is bound or
affected (except for such conflicts, breaches, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect).

        (b)     The Company is not in violation of its Certificate of
Incorporation, Bylaws or other organizational documents and the Company is not
in default (and no event has occurred which with notice or lapse of time or both
could put the Company in default) under any agreement, indenture or instrument
to which the Company is a party or by which any property or assets of the
Company is bound or affected, except for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect.

        (c)     The Company is not conducting its business in violation of any
law, ordinance or regulation of any governmental entity, the failure to comply
with which would, individually or in the aggregate, have a Material Adverse
Effect.

        (d)     Except as specifically contemplated by this Agreement and as
required under the Securities Act and any applicable state securities laws or
any listing agreement with any securities exchange or automated quotation
system, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self regulatory agency in order for it to execute,
deliver or perform any of its obligations under this Agreement in accordance
with the terms hereof, or to issue and sell the Securities in accordance with
the terms hereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof.

        3.5 SEC Documents, Financial Statements. Since January 1, 2004, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Exchange Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents (other than exhibits) incorporated by reference therein,
being hereinafter referred to herein as the “SEC Documents”).

The Company has delivered to each Investor, or each Investor has had access to,
true and complete copies of the SEC Documents, except for such exhibits and
incorporated documents. As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the Exchange Act or the
Securities Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

As of their respective dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with U.S. generally accepted accounting principles, consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).

        3.6 Absence of Litigation. Except as disclosed in the SEC Documents or
on Schedule 3.8, there is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its officers or
directors acting as such that could, individually or in the aggregate, have a
Material Adverse Effect.

        3.7 Intellectual Property Rights. The Company owns or possesses licenses
or rights to use all patents, patent applications, patent rights, inventions,
know-how, trade secrets, trademarks, trademark applications, service marks,
service names, trade names and copyrights necessary to enable it to conduct its
business as now operated (the “Intellectual Property”). Except as set forth in
the SEC Documents, there are no material outstanding options, licenses or
agreements relating to the Intellectual Property, nor is the Company bound by or
a party to any material options, licenses or agreements relating to the patents,
patent applications, patent rights, inventions, know-how, trade secrets,
trademarks, trademark applications, service marks, service names, trade names or
copyrights of any other person or entity. Except as disclosed in the SEC
Documents, there is no claim or action or proceeding pending or, to the
Company’s knowledge, threatened that challenges the right of the Company with
respect to any Intellectual Property.

        3.8 Tax Status. The Company has timely made or filed all federal, state
and foreign income and all other tax returns, reports and declarations required
by any jurisdiction to which it is subject (unless and only to the extent that
the Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has timely paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. To the knowledge
of the Company, there are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis for any such claim. The Company has not executed a waiver with
respect to the statute of limitations relating to the assessment or collection
of any foreign, federal, state or local tax. None of the Company’s tax returns
is presently being audited by any taxing authority.

        3.9 Environmental Laws. The Company (i) is in compliance with all
applicable foreign federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) has received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct its business and (iii) is in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the three foregoing clauses, the failure to so comply would
have, individually or in the aggregate, a Material Adverse Effect

        3.10 No Bad Offerings. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, will directly or indirectly make
any offers or sales in any security or solicit any offers to buy any security
under circumstances that would be deemed in violation of laws during the
Offering.

        3.11 Employment Matters. The Company is in compliance with all federal,
state, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours
except where failure to be in compliance would not have a Material Adverse
Effect. The Company is not bound by or subject to (and none of its assets or
properties is bound by or subject to) any written or oral, express or implied,
contract, commitment or arrangement with any labor union, and no labor union has
requested or, to the Company’s knowledge, has sought to represent any of the
employees, representatives or agents of the Company. There is no strike or other
labor dispute involving the Company pending, or to the Company’s knowledge,
threatened, that could have a Material Adverse Effect nor is the Company aware
of any labor organization activity involving its employees. The Company is not
aware that any officer or key employee, or that any group of officers or key
employees, intends to terminate their employment with the Company, nor does the
Company have a present intention to terminate the employment of any of the
foregoing.

        3.12 Investment Company Status. The Company is not and upon consummation
of the sale of the Securities will not be an “investment company,” a company
controlled by an “investment company”or an “affiliated person” of, or “promoter”
or “principal underwriter” for, an “investment company” as such terms are
defined in the Investment Company Act of 1940, as amended.

        3.13 Subsidiaries. Except as set forth in the SEC Documents, the Company
does not presently own or control, directly or indirectly, any interest in any
other corporation, association, joint venture, partnership or other business
entity and the Company is not a direct or indirect participant in any joint
venture or partnership.


ARTICLE IV
COVENANTS

        4.1 Form D; Blue Sky Laws. The Company may timely file a Notice of Sale
of Securities on Form D with respect to the Securities, as required by Form D.
The Company may take such action as it reasonably determines to be necessary to
qualify the Securities for sale to the Investors under this Agreement under
applicable securities (or “blue sky”) laws of the states of the United States
(or to obtain an exemption from such qualification).

        4.2 Reporting Status. During the Registration Period (as defined below),
the Company will timely file all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC under the reporting
requirements of the Exchange Act, and the Company will not terminate its status
as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.

        4.3 Expenses. The Company is liable for, and will pay, its own expenses
incurred in connection with the negotiation, preparation, execution and delivery
of this Agreement, including, without limitation, attorneys’ and consultants’
fees (144, 144(k) opinions and etc..) and expenses.

        4.4 Financial Information. The financial statements of the Company will
be prepared in accordance with United States generally accepted accounting
principles, consistently applied, and will fairly present in all material
respects the consolidated financial position of the Company and results of its
operations and cash flows as of, and for the periods covered by, such financial
statements (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

        4.5 Compliance with Law. As long as an Investor owns any of the
Securities, the Company will conduct its business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, (including, without limitation, all applicable local, state
and federal environmental laws and regulations), the failure to comply with
which would have a Material Adverse Effect.

        4.6 Sales by Investor. The Investor will sell any Securities sold by it
in compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements for an exemption from registration
under the Securities Act and the rules and regulations promulgated thereunder.
Investor will not make any sale, transfer or other disposition of the Securities
in violation of federal or state securities laws.

        4.7 Share Issuance. At all times, the Company shall keep available
Common Stock duly authorized for issuance under the Convertible Debentures. If
at any time, the Company does not have available an amount of authorized and
unissued Common Stock necessary to satisfy the full exercise of the then
outstanding Convertible Debentures, the Company shall call and hold a special
meeting within 30 days or as soon as practicable following such occurrence, for
the purpose of increasing the number of shares authorized. Management of the
Company shall recommend to shareholders, officers and directors to vote in favor
of increasing the number of common shares authorized.

        4.8 Litigation. There is no pending litigation against the Company which
is not otherwise disclosed in the Company's SEC Documents.

        4.9 Compliance with Securities Act. The Investor understands and agrees
that the Securities, including the Common Stock, not been registered under the
Securities Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the
Securities Act (based in part on the accuracy of the representations and
warranties of the Investor contained herein).


ARTICLE V
CERTAIN DEFINED TERMS AND REGISTRATION RIGHTS

        5.1 As used in this Agreement, the following terms shall have the
following meanings:

        (a)     “Affiliate” shall mean, with respect to any Person (as defined
below), any other Person controlling, controlled by or under direct or indirect
common control with such Person (for the purposes of this definition “control,”
when used with respect to any specified Person, shall mean the power to direct
the management and policies of such person, directly or indirectly, whether
through ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the
foregoing).

        (b)     “Business Day” shall mean a day Monday through Friday on which
banks are actually open for business in New York.

        (c)     “Holders” shall mean the Investor(s) and any person holding
Registrable Securities and the Common Stock underlying the Conversion
Debentures, once the Common Stock is issued.

        (d)     “Person” shall mean any person, individual, corporation, limited
liability company, partnership, trust or other nongovernmental entity or any
governmental agency, court, authority or other body (whether foreign, federal,
state, local or otherwise).

        (e)     The terms “register,” “registered” and “registration” refer to
the registration effected by preparing and filing a registration statement in
compliance with the Act, and the declaration or ordering of the effectiveness of
such registration statement.

        (f)     “Registrable Securities” shall mean, as to the Securities, (i)
the Convertible Debentures under the Offering; (ii) the shares of Common Stock
issuable upon conversion of the Convertible Debentures (the “Conversion
Shares”); and (iii) any shares of Common Stock issued as to the Convertible
Debentures (or issuable upon the conversion of any right, right or other
security which is issued as a dividend or other distribution with respect to or
in replacement of the Common Stock); provided, however, that securities shall
only be treated as Registrable Securities if and only for so long as they (A)
have not been disposed of pursuant to a registration statement declared
effective by the SEC, (B) have not been sold or disposed of in a transaction
exempt from the registration and prospectus delivery requirements of the Act so
that all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale or (C) are held by a Holder or a
permitted transferee under this Agreement.

        5.2 The Company shall, within 60 calendar days from such date that is
the date that at least $500,000 is sold, to file a registration statement
(“Filing Date”) on the appropriate form (the “Registration Statement”) with the
SEC and use its best efforts to effect the registration, qualifications or
compliances (including, without limitation, the execution of any required
undertaking to file post-effective amendments) no later than 150 calendar days
after the date that at least $500,000 is sold (such date the Registration is
deemed effective, is the Effective Date”). In the event that less than $500,000
is reached during this Offering, then: If, following the scheduled Closing date
and any extensions supplied herein, the Company fails to receive and accept
$500,000 in subscriptions, then the Company shall be excused from filing any
Registration Statement and those persons who subscribed for less than $500,000
will have no registration rights.

        5.3 All Registration Expenses incurred in connection with any
registration, qualification, exemption or compliance pursuant to Section 5 shall
be borne by the Company. The Company shall provide for all costs associated with
Debenture conversions (legal opinion(s), transfer agent fees & etc.) All Selling
Expenses relating to the sale of securities registered by or on behalf of
Holders shall be borne by such Holders.

        5.4 At its expense the Company shall:

        (a)     use its best efforts to keep such registration, continuously
effective until the Holders have completed the distribution described in the
registration statement relating thereto but not later than the sooner of
expiration of the Conversion Debenture term or exercise of the Conversion
Debentures. The period of time during which the Company is required hereunder to
keep the Registration Statement effective is referred to herein as “the
Registration Period.” Notwithstanding the foregoing, at the Company’s election,
the Company may also cease to keep such registration, qualification, exemption
or compliance effective with respect to any Registrable Securities, and the
registration rights of a Holder shall expire, on the earlier of less than 20% of
the Registrable Securities remaining not sold or disposed of to third parties;

        (b)     advise the Holders:

  (i)         when the Registration Statement or any amendment thereto has been
filed with the SEC and when the Registration Statement or any post-effective
amendment thereto has become effective;


  (ii)         of the receipt of any request by the SEC for amendments or
supplements to the Registration Statement or the prospectus included therein or
for additional information;


  (iii)         of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for such purpose;


  (iv)         of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Securities included
therein for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and


  (v)         of the happening of any event that requires the making of any
changes in the Registration Statement or the prospectus so that, as of such
date, the statements therein are not misleading and do not omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the prospectus, in the light of the circumstances under
which they were made) not misleading;


        (c)     make every reasonable effort to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement at the earliest
possible time;

        (d)     furnish to each Holder, upon the Effective Date, without charge,
at least one copy of such Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, and, if the
Holder so requests in writing, all exhibits (including those incorporated by
reference) in the form filed with the SEC; and

        (e)     during the Registration Period, deliver to each Holder, without
charge, as requested in writing, a copy of the Registration Statement or any
amendment or supplement thereto as such Holder may reasonably request.

        5.5 (a) To the extent permitted by law, the Company shall indemnify each
Holder, and each person controlling such Holder within the meaning of Section 15
of the Act, with respect to which any registration, qualification or compliance
has been effected pursuant to this Agreement, against claims, losses, damages
and liabilities (or action in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced arising out of or based on
any untrue statement (or alleged untrue statement) of a material fact contained
in any registration statement, prospectus or offering circular, or any amendment
or supplement thereof, of the Company.

        (b)     Each Holder will severally, if Registrable Securities held by
such Holder are included in the securities as to which such registration,
qualification or compliance is being effected, indemnify the Company, and each
person who controls the Company within the meaning of Section 15 of the Act, and
each Protected Person, against all claims, losses, damages and liabilities (or
actions in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened, arising out of or based
on any untrue statement (or alleged untrue statement) by any of the Holders.

        (c)     Each party entitled to indemnification under this Section (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting there from, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
Indemnified Party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement, unless such failure
is materially prejudicial to the Indemnifying Party in defending such claim or
litigation. An Indemnifying Party shall not be liable for any settlement of an
action or claim effected without its written consent (which consent will not be
unreasonably withheld).

        (d)     As a condition to the inclusion of its Registrable Securities,
each Holder shall furnish to the Company such information regarding such Holder
and the distribution proposed by such Holder as the Company may request in
writing or as shall be required in connection with any registration,
qualification or compliance.

        (e)     At the end of the Registration Period the Holders shall
discontinue sales of shares pursuant to such Registration Statement. From time
to time, upon request, Holders shall notify the Company of the number of
Securities which remain unsold immediately upon receipt of such request from the
Company.

        5.6 With a view to making available to the Holders the benefits of
certain rules and regulations of the SEC which at any time permit the sale of
the Registrable Securities to the public without registration, the Company shall
use its reasonable best efforts to:

        (a)     make and keep public information available, as those terms are
understood and defined in Rule 144 under the Act, at all times;

        (b)     file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act.

        5.7 With the written consent of the Company and the Holders holding at
least a majority of the Registrable Securities that are then outstanding, any
provision of this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively and either for a specified
period of time or indefinitely) or amended. Upon the effectuation of each such
waiver or amendment, the Company shall promptly give written notice thereof to
the Holders, if any, who have not previously received notice thereof or
consented thereto in writing.

        5.8 Delay in Filing or Effectiveness of Registration Statement.

        (a)     The Company shall use its best efforts to ensure that a
registration statement (the “Registration Statement”) is filed on or before the
Filing Date. The Registration Statement will include for resale by the Holders
in accordance with the plan of distribution set forth therein the Common Stock
underlying the Conversion Debentures following conversion (the “Registrable
Securities”), but not the Convertible Debentures themselves.

        The Company will use best efforts as stated above but will pay the
Investors a cash payment of 2% of the unpaid face amount of their Convertible
Debentures for every 30 days, or portion thereof, beyond such date the
Registration Statement is not declared effective for a maximum of 24 months from
the Closing of the Minimum Offering, which 2% is payable in cash or free trading
(no restriction) Common Stock of the Company (calculated based upon the five day
average of the closing trading price just before the date the payment accrues.
If and when due, the 2% payment will be made within 3 business days of when due.

        Notwithstanding the foregoing, any amount payable by the Company
pursuant to this Section shall not be payable to the extent any delay in
responding to the SEC occurs because of an act of, or a failure to act or to act
timely by the Investor.

        The parties acknowledge and agree that the liquidated damages provision
set forth in this section concerning the 2% represents the parties’ good faith
effort to quantify such damages on any delay of the registration and, as such,
agree that the form and amount of such liquidated damages are reasonable and
will not constitute a penalty. The payment of liquidated damages shall not
relieve the Company from the need to use best efforts to register the Securities
as stated above.

        (b)     Nothing contained in this Agreement shall be deemed to establish
or require the payment of interest to the Investor at a rate in excess of the
maximum rate permitted by governing law.

        (c)     The Company shall bear registration expenses of the Registration
Statement and its counsel shall prepare and file the Registration Statement.
Each Holder will also provide the Company with information regarding “Selling
Securityholders” and “Plan of Distribution” and other information required to be
included about them, their stock and Conversion Debenture ownership, and
otherwise that is necessary to be included in the Registration Statement.

ARTICLE VI
DEFINITIONS AND ADDITIONAL OFFERING TERMS

        A.     Sometimes herein, unless stated otherwise, capitalized terms have
the following means below:

        6.1 "Closing" means the closing of the purchase and sale of the
Securities under this Agreement.

        6.2 "Closing Date" has the meaning set forth above.

        6.3 "Common Stock" means the common stock of the Company.

        6.4 “Company”means SkyBridge Wireless, Inc.

        6.5 "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        6.6 "Investors" means the investors whose names are set forth on the
signature pages of this Agreement.

        6.7 “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets or financial condition of the Company or (b) the
ability of the Company to perform its obligations pursuant to the transactions
contemplated by this Agreement or under any instruments to be entered into or
filed in connection herewith.

        6.8 "Rule 144" means Rule 144 promulgated under the Securities Act, or
any successor rule.

        6.9 "SEC" means the United States Securities and Exchange Commission.

        6.10 "SEC Documents" is defined above.

        6.11 "Securities" means the Convertible Debentures and the Common Stock
from any conversion, unless specified to the contrary.

        6.12 “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations thereunder, or any similar successor statute.

        B.     The Company may withdraw this Offering at any time prior to
acceptance of subscriptions and receipt of funds directly from the Company and
delivery of the Securities by the Company; all subscription proceeds are
non-refundable, including proceeds from the exercise of any Conversion
Debentures, except that if the Minimum is not received by the Escrow Agent in
cleared funds by the deadline as stated above then proceeds will be returned as
stated above.


ARTICLE VII
GOVERNING LAW; MISCELLANEOUS

        7.1 Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of Nevada without regard to
the principles of conflict of laws. The parties hereto hereby submit to the
exclusive jurisdiction of a court in Nevada with respect to any dispute arising
under this Agreement or the transactions contemplated hereby or thereby.

        7.2 Counterparts; Signatures by Facsimile. This Agreement may be
executed in two or more counterparts, all of which are considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other parties. This Agreement, once executed by
a party, may be delivered to the other parties hereto by facsimile transmission
of a copy of this Agreement bearing the signature of the party so delivering
this Agreement.

        7.3 Headings. The headings of this Agreement are for convenience of
reference only, are not part of this Agreement and do not affect its
interpretation.

        7.4 Severability. If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
will be deemed modified in order to conform with such statute or rule of law.
Any provision hereof that may prove invalid or unenforceable under any law will
not affect the validity or enforceability of any other provision hereof.

        7.5 Entire Agreement; Amendments. This Agreement (including all
schedules and exhibits hereto) constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof. There are
no restrictions, promises, or undertakings, other than those set forth or
referred to herein or therein. This Agreement supersedes all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof. No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement.

        7.6 Notices. Any notices required or permitted to be given under the
terms of this Agreement must be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) and will be effective five days after being placed
in the mail, if mailed by regular U.S. mail, or upon receipt, if delivered
personally, or by courier (including a recognized overnight delivery service),
in each case addressed to a party. The addresses for such communications are:

If to the Company:
                  
                  
                   CEO
SkyBridge Wireless, Inc.
6565 Spencer Street,
Suite 205, Las Vegas, NV 89119


        If to an Investor: to the address set forth immediately below such
Investor’s name on the signature pages hereto. Each party will provide written
notice to the other parties of any change in its address.

        7.7 Successors and Assigns. This Agreement is binding upon and inures to
the benefit of the parties and their permitted successors and assigns. The
Company will not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors, and no Investor, or
subsequent assignee, may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Company. Notwithstanding the
foregoing, an Investor (and subsequent assignee, permitted herein) may assign
all or part of its rights and obligations hereunder to any of its “affiliates,”
as that term is defined under the Securities Act, without the consent of the
Company so long as the affiliate is an accredited investor as defined in Section
2(a)(15) and Rule 215 of the Securities Act and agrees in writing to be bound by
this Agreement identifying who the assignee is, and that the assignee is acting
for no other party. No Securities can be transferred or sold by the Investor or
any assignee, permitted above, unless each assignee is bound to this Agreement,
with the exception of normal and customary market sales of Common Stock,
following the Registration Statement being declared effective, which comply with
law and which are not directed to any specific buyer or buyers. Assignee
includes Holders.

        7.8 Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

        7.9 Further Assurances. Each party will do and perform, or cause to be
done and performed, all such further acts and things, and will execute and
deliver all other agreements, certificates, instruments and documents, as
another party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

        7.10 No Strict Construction. The language used in this Agreement is
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

  THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE SECURITIES MAY NOT BE
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM,
SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE
144 OR REGULATION S UNDER SAID ACT OR SOLD IN ACCORDANCE WITH THIS DOCUMENT AND
LAW.


CONVERTIBLE DEBENTURE

City: Las Vegas
State: Nevada
Issue Date: August 17, 2004
Principal Amount: $ 25,000.00 (also known as Face Amount)
Interest Rate: 8% Per Annum
Holder: Carl Hochner
Holder Address:7090 Running Iron Ln, Pocatello, ID
IPD: Interest Payment Date: Quarterly from Issue Date, all unpaid by Maturity
Date
Maturity Date: 5:00 p.m. Eastern Standard Time, 5 years from the Issue Date
above

        FOR VALUE RECEIVED, SKYBRIDGE WIRELESS, INC., a Nevada corporation
(hereinafter, Skybridge Wireless, Inc., or Company or the “Borrower”), hereby
promises to pay to the order of the above named Holder and registered assigns
(the “Holder”) the Principal Amount above, by the Maturity Date (the “Maturity
Date”), and to pay interest on the unpaid principal balance hereof at the
Interest Rate above computed per annum from the Issue Date (the “Issue Date”)
until the same becomes due and payable, whether at maturity or upon acceleration
or by prepayment or conversion or otherwise.

        Any amount of principal or interest on this Debenture which is not paid
when due shall bear interest at maximum rate per annum permitted under law
(“Default Interest”).

        All interest shall commence accruing on the Issue Date, shall be
computed on the basis of a 365-day year and the actual number of days elapsed
and shall be payable, whichever occurs first, per the Interest Payment Date
(defined as “IPD” above) or at the time of conversion of the principal to which
such interest relates in accordance with the section titled Conversion Right
below.

        All payments due hereunder, to the extent not converted into common
stock of the Borrower (the “Common Stock”) in accordance with the terms hereof,
shall be made in lawful money of the United States of America or, at the option
of the Holder, in whole or in part, in shares of Common Stock of the Borrower
valued at the then applicable Conversion Price (as defined herein).

        All payments shall be made to the address of the Holder above or at such
later address as the Holder shall hereafter give to the Borrower by written
notice made in accordance with the provisions of this Debenture.

        Whenever any amount expressed to be due by the terms of this Debenture
is due on any day which is not a business day, the same shall instead be due on
the next succeeding day which is a business day and, in the case of any IPD
which is not the date on which this Debenture is paid in full, the extension of
the due date thereof shall not be taken into account for purposes of determining
the amount of interest due on such date.

        As used in this Debenture, the term “business day” shall mean any day
other than a Saturday, Sunday or a day on which commercial banks in the City of
New York, New York are authorized or required by law or executive order to
remain closed.

        Each capitalized term used herein, and not otherwise defined, shall have
the meaning ascribed thereto in that certain Securities Purchase Agreement,
between the Borrower and the Holder, pursuant to which this Debenture was
originally issued (the “Purchase Agreement”).

        This Debenture is free from all taxes, liens, claims and encumbrances
with respect to the issue thereof and shall not be subject to preemptive rights
or other similar rights of stockholders of the Borrower and will not impose
personal liability upon the holder thereof.

        The following terms shall apply to this Debenture:

ARTICLE I. CONVERSION RIGHTS

        1.1 Conversion Right. The Holder shall have the right from time to time,
and at any time, to convert all or any part of the unpaid (and not converted as
provided herein) Principal Amount and interest due under this Debenture into
fully paid and non-assessable shares of Common Stock, of the Borrower including
into which such Common Stock shall hereafter be changed or reclassified at the
conversion price (the “Conversion Price”) determined as provided herein (a
“Conversion”).

        The number of shares of Common Stock to be issued upon each conversion
of this Debenture shall be determined by dividing the Conversion Amount (as
defined below) by the applicable Conversion Price then in effect on the date
specified in the notice of conversion, form of which is attached (the “Notice of
Conversion”), delivered to the Borrower by the Holder in accordance with the
below (the “Conversion Date”).

        The term “Conversion Amount” means, with respect to any conversion of
this Debenture, the sum of (1) the principal amount of this Debenture to be
converted in such conversion plus (2) accrued and unpaid interest, if any, on
such principal amount at the interest rates provided in this Debenture to the
Conversion Date plus (3) Default Interest, if any.

        Conversion is also subject to the terms and conditions of the Purchase
Agreement.

        Unless previously converted, this Debenture (all unpaid principal and
interest) shall convert into shares of Common Stock, as if a Notice of
conversion was given, on the Maturity Date.

        1.2 Conversion Price.

        (a)     Calculation of Conversion Price. The Conversion Price shall be
the lesser of (i) the Variable Conversion Price (as defined herein) and (ii) the
Fixed Conversion Price (as defined herein) (subject, in each case, to equitable
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events).

        The “Variable Conversion Price” shall mean the Applicable Percentage (as
defined herein) multiplied by the >Market Price (as defined herein).

        “Market Price” means the average of the lowest closing three (3) Bid
Prices (as defined below) for the Common Stock during the twenty (20) Trading
Day period ending one Trading Day prior to the date the Conversion Notice is
sent by the Holder to the Borrower (the “Conversion Date”).

        “Bid Price” means, for any security as of any date, the intraday bid
price on the Over-the-Counter Bulletin Board (the “OTCBB”) as reported by a
reliable reporting service mutually acceptable to and hereafter designated by
Holders of a majority in interest of the Debentures and the Borrower or, if the
OTCBB is not the principal trading market for such security, the intraday bid
price of such security on the principal securities exchange or trading market
where such security is listed or traded or, if no intraday bid price of such
security is available in any of the foregoing manners, the average of the
intraday bid prices of any market makers for such security that are listed in
the “pink sheets” by the National Quotation Bureau, Inc. If the Bid Price cannot
be calculated for such security on such date in the manner provided above, the
Bid Price shall be the fair market value as mutually determined by the Borrower
and the Holders of a majority in interest of the Debentures being converted for
which the calculation of the Bid Price is required in order to determine the
Conversion Price of such Debentures.

        “Trading Day” shall mean any day on which the Common Stock is traded for
any period on the OTCBB, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.

        “Applicable Percentage” shall mean 75%; however, if conversion is into
shares under Rule 144 or Rule 144K, then 60% shall apply.

        “Fixed Conversion Price” shall mean 120% of the closing Bid Price,
quoted as provided above, on the date of issuance of this Debenture.

        1.3 Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower (as to the Company) will reserve from its
authorized and unissued Common Stock a sufficient number of shares, free from
preemptive rights, to provide for the issuance of Common Stock upon the full
conversion of this Debenture and the other Debentures issued pursuant to the
Purchase Agreement.

        The Borrower is required at all times to have authorized and reserved
two times the number of shares that is actually issuable upon full conversion of
the Debentures (based on the Conversion Price of the Debentures in effect from
time to time) (the “Reserved Amount”).

        The Borrower represents that upon issuance, such shares will be duly and
validly issued, fully paid and non-assessable.

        The Borrower (i) acknowledges that it has irrevocably instructed its
transfer agent to issue certificates for the Common Stock issuable upon
conversion of this Debenture, and (ii) agrees that its issuance of this
Debenture shall constitute full authority to its officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock in accordance with the terms
and conditions of this Debenture.

        If, at any time a Holder of this Debenture submits a Notice of
Conversion, and the Borrower does not have sufficient authorized but unissued
shares of Common Stock available to effect such conversion in accordance with
the provisions of this Debenture (a “Conversion Default”), the Borrower shall
issue to the Holder all of the shares of Common Stock which are then available
to effect such conversion.

        The portion of this Debenture which the Holder included in its
Conversion Notice and which exceeds the amount which is then convertible into
available shares of shall remain due.

        The Borrower shall use its best efforts to authorize a sufficient number
of shares of Common Stock as soon as practicable following the earlier of (i)
such time that the Holder notifies the Borrower or that the Borrower otherwise
becomes aware that there are or likely will be insufficient authorized and
unissued shares to allow full conversion thereof and (ii) a Conversion Default.

        The Borrower shall send notice to the Holder of the authorization of
additional shares of Common Stock, the Authorization Date and the amount of
Holder’s accrued Conversion Default Payments.

        The accrued Conversion Default Payments for each calendar month shall be
paid in cash or shall be convertible into Common Stock (at such time as there
are sufficient authorized shares of Common Stock) at the applicable Conversion
Price, at the Holder’s option, as follows:

        (a)     In the event Holder elects to take such payment in cash, cash
payment shall be made to Holder by the fifth (5th) day of the month following
the month in which it has accrued; and

        (b)     In the event Holder elects to take such payment in Common Stock,
the Holder may convert such payment amount into Common Stock at the Conversion
Price (as in effect at the time of conversion) at any time after the fifth day
of the month following the month in which it has accrued in accordance with the
terms of this Article I (so long as there is then a sufficient number of
authorized shares of Common Stock).

        The Holder’s election shall be made in writing to the Borrower at any
time prior to 5:00 p.m., Eastern Standard time, on the third day of the month
following the month in which Conversion Default payments have accrued. If no
election is made, the Holder shall be deemed to have elected to receive cash.

        Nothing herein shall limit the Holder’s right to pursue actual damages
(to the extent in excess of the Conversion Default Payments) for the Borrower’s
failure to maintain a sufficient number of authorized shares of Common Stock,
and each holder shall have the right to pursue all remedies available at law or
in equity (including degree of specific performance and/or injunctive relief).

        1.4 Method of Conversion.

        (a)     Mechanics of Conversion. This Debenture may be converted by the
Holder in whole or in part at any time from time to time after the Issue Date,
by (A) submitting to the Borrower a Notice of Conversion (by facsimile or other
reasonable means of communication dispatched on the Conversion Date prior to
5:00 p.m., Eastern Standard time) and (B)  surrendering this Debenture at the
principal office of the Borrower.

        (b)     Surrender of Debenture Upon Conversion. Notwithstanding anything
to the contrary set forth herein, upon conversion of this Debenture in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Debenture to the Borrower unless the entire unpaid principal
amount of this Debenture is so converted.

        The Holder and the Borrower shall maintain records showing the Principal
Amount so converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Borrower, so as not to
require physical surrender of this Debenture upon each such conversion.

        In the event of any dispute or discrepancy, such records of the Borrower
shall be controlling and determinative in the absence of manifest error.

        Notwithstanding the foregoing, if any portion of this Debenture is
converted as aforesaid, the Holder may not transfer this Debenture unless the
Holder first physically surrenders this Debenture to the Borrower, whereupon the
Borrower will forthwith issue and deliver upon the order of the Holder a new
Debenture of like tenor, registered as the Holder (upon payment by the Holder of
any applicable transfer taxes) may request, representing in the aggregate the
remaining unpaid principal amount of this Debenture.

        The Holder and any assignee, by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture represented by this Debenture may be less
than the amount stated on the face hereof.

        (c)     Payment of Taxes.The Borrower shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issue and
delivery of shares of Common Stock or other securities or property on conversion
of this Debenture in a name other than that of the Holder (or in street name),
and the Borrower shall not be required to issue or deliver any such shares or
other securities or property unless and until the person or persons (other than
the Holder or the custodian in whose street name such shares are to be held for
the Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

        (d)     Delivery of Common Stock Upon Conversion. Upon receipt by the
Borrower from the Holder of a facsimile transmission (or other reasonable means
of communication) of a Notice of Conversion meeting the requirements for
conversion as provided in this Section, the Borrower shall issue and deliver or
cause to be issued and delivered to or upon the order of the Holder certificates
for the Common Stock issuable upon such conversion within two (2) business days
after such receipt (and, solely in the case of conversion of the entire unpaid
principal amount hereof, surrender of this Debenture) (such second business day
being hereinafter referred to as the “Deadline”) in accordance with the terms
hereof and the Purchase Agreement.

        (e)     Obligation of Borrower to Deliver Common Stock. Upon receipt by
the Borrower of a Notice of Conversion, the Holder shall be deemed to be the
holder of record of the Common Stock issuable upon such conversion, the
outstanding principal amount and the amount of accrued and unpaid interest on
this Debenture shall be reduced to reflect such conversion, and, unless the
Borrower defaults on its obligations under this Debenture, all rights with
respect to the portion of this Debenture being so converted shall forthwith
terminate except the right to receive the Common Stock or other securities, cash
or other assets, as herein provided, on such conversion.

        If the Holder shall have given a Notice of Conversion as provided
herein, the Borrower’s obligation to issue and deliver the certificates for
Common Stock shall be absolute and unconditional, irrespective of the absence of
any action by the Holder to enforce the same, any waiver or consent with respect
to any provision thereof, the recovery of any judgment against any person or any
action to enforce the same, any failure or delay in the enforcement of any other
obligation of the Borrower to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Borrower, and irrespective of any other
circumstance which might otherwise limit such obligation of the Borrower to the
Holder in connection with such conversion.

        The Conversion Date specified in the Notice of Conversion shall be the
Conversion Date so long as the Notice of Conversion is received by the Borrower
before 5:00 p.m., Eastern Standard time, on such date.

        (f)     Delivery of Common Stock by Electronic Transfer. In lieu of
delivering physical certificates representing the Common Stock issuable upon
conversion, provided the Borrower’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”)
program, upon request of the Holder, the Borrower shall use its best efforts to
cause its transfer agent to electronically transmit the Common Stock issuable
upon conversion to the Holder by crediting the account of Holder’s Prime Broker
with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system.

        1.5 Concerning the Shares. The shares of Common Stock issuable upon
conversion of this Debenture may not be sold or transferred unless (i) such
shares are sold pursuant to an effective registration statement under the Act or
(ii) the Borrower or its transfer agent shall have been furnished with an
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration or (iii) such shares are sold or transferred
pursuant to Rule 144 under the Act (or a successor rule) (“Rule 144”) or (iv)
such shares are transferred to an “affiliate” (as defined in Rule 144) of the
Borrower who agrees to sell or otherwise transfer the shares only in accordance
with this Section 1.5 and who is an Accredited Investor (as defined in the
Purchase Agreement). Except as otherwise provided in the Purchase Agreement (and
subject to the removal provisions set forth below), until such time as the
shares of Common Stock issuable upon conversion of this Debenture have been
registered under the Act as contemplated by the Registration Rights Agreement or
otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
each certificate for shares of Common Stock issuable upon conversion of this
Debenture that has not been so included in an effective registration statement
or that has not been sold pursuant to an effective registration statement or an
exemption that permits removal of the legend, shall bear a legend substantially
in the following form, as appropriate:

  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT UNLESS SOLD PURSUANT TO RULE 144 OR
REGULATION S UNDER SAID ACT.”


        The legend set forth above shall be removed and the Borrower shall issue
to the Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act and the shares are so sold or
transferred, (ii) such Holder provides the Borrower or its transfer agent with
reasonable assurances that the Common Stock issuable upon conversion of this
Debenture (to the extent such securities are deemed to have been acquired on the
same date) can be sold pursuant to Rule 144 or (iii) in the case of the Common
Stock issuable upon conversion of this Debenture, such security is registered
for sale by the Holder under an effective registration statement filed under the
Act or otherwise may be sold pursuant to Rule 144 without any restriction as to
the number of securities as of a particular date that can then be immediately
sold. Nothing in this Debenture shall (i) limit the Borrower’s obligation under
all agreements with the Holder or (ii) affect in any way the Holder’s
obligations to comply with applicable prospectus delivery requirements upon the
resale of the securities referred to herein.

        1.6 Effect of Certain Events.

        (a)     Effect of Merger, Consolidation, Etc. At the option of the
Holder, the sale, conveyance or disposition of all or substantially all of the
assets of the Borrower, the effectuation by the Borrower of a transaction or
series of related transactions in which more than 50% of the voting power of the
Borrower is disposed of, or the consolidation, merger or other business
combination of the Borrower with or into any other Person (as defined below) or
Persons when the Borrower is not the survivor shall either: (i) be deemed to be
an Event of Default (as defined in Article III) pursuant to which the Borrower
shall be required to pay to the Holder upon the consummation of and as a
condition to such transaction an amount equal to the Default Amount (as defined
in Article III) or (ii) be treated pursuant to Section 1.6(b) hereof. “Person”
shall mean any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization.

        (b)     Adjustment Due to Merger, Consolidation, Etc. If, at any time
when this Debenture is issued and outstanding and prior to conversion of all of
the Debentures, there shall be any merger, consolidation, exchange of shares,
recapitalization, reorganization, or other similar event, as a result of which
shares of Common Stock of the Borrower shall be changed into the same or a
different number of shares of another class or classes of stock or securities of
the Borrower or another entity, or in case of any sale or conveyance of all or
substantially all of the assets of the Borrower other than in connection with a
plan of complete liquidation of the Borrower, then the Holder of this Debenture
shall thereafter have the right to receive upon conversion of this Debenture,
upon the basis and upon the terms and conditions specified herein and in lieu of
the shares of Common Stock immediately theretofore issuable upon conversion,
such stock, securities or assets which the Holder would have been entitled to
receive in such transaction had this Debenture been converted in full
immediately prior to such transaction (without regard to any limitations on
conversion set forth herein), and in any such case appropriate provisions shall
be made with respect to the rights and interests of the Holder of this Debenture
to the end that the provisions hereof (including, without limitation, provisions
for adjustment of the Conversion Price and of the number of shares issuable upon
conversion of the Debenture) shall thereafter be applicable, as nearly as may be
practicable in relation to any securities or assets thereafter deliverable upon
the conversion hereof. The above provisions shall similarly apply to successive
consolidations, mergers, sales, transfers or share exchanges.

        (c)     Adjustment Due to Distribution. If the Borrower shall declare or
make any distribution of its assets (or rights to acquire its assets) to holders
of Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder of this Debenture shall
be entitled, upon any conversion of this Debenture after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution.

        1.7 Trading Market Limitations. Unless permitted by the applicable rules
and regulations of the principal securities market on which the Common Stock is
then listed or traded, in no event shall the Borrower issue upon conversion of
or otherwise pursuant to this Debenture and the other Debentures issued pursuant
to the Purchase Agreement more than the maximum number of shares of Common Stock
that the Borrower can issue pursuant to any rule of the principal United States
securities market on which the Common Stock is then traded (the “Maximum Share
Amount”).

        Once the Maximum Share Amount has been issued (the date of which is
hereinafter referred to as the “Maximum Conversion Date”), if the Borrower fails
to eliminate any prohibitions under applicable law or the rules or regulations
of any stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Borrower or any of its securities on the
Borrower’s ability to issue shares of Common Stock in excess of the Maximum
Share Amount (a “Trading Market Prepayment Event”), in lieu of any further right
to convert this Debenture, and in full satisfaction of the Borrower’s
obligations under this Debenture, the Borrower shall pay to the Holder, within
fifteen (15) business days of the Maximum Conversion Date (the “Trading Market
Prepayment Date”), an amount equal to 130% times the sum of (a) the then
outstanding principal amount of this Debenture immediately following the Maximum
Conversion Date, plus (b) accrued and unpaid interest on the unpaid principal
amount of this Debenture to the Trading Market Prepayment Date, plus (c) Default
Interest, if any, on the amounts referred to in clause (a) and/or (b) above,
plus (d) any optional amounts that may be added thereto at the Maximum
Conversion Date by the Holder in accordance with the terms hereof (the then
outstanding principal amount of this Debenture immediately following the Maximum
Conversion Date, plus the amounts referred to in clauses (b), (c) and (d) above
shall collectively be referred to as the “Remaining Convertible Amount”).

        1.8 Status as Stockholder. Upon submission of a Notice of Conversion by
a Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder’s allocated
portion of the Reserved Amount or Maximum Share Amount) shall be deemed
converted into shares of Common Stock and (ii) the Holder’s rights as a Holder
of such converted portion of this Debenture shall cease and terminate, excepting
only the right to receive certificates for such shares of Common Stock and to
any remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Borrower to comply with the terms of this
Debenture.

ARTICLE II. CERTAIN COVENANTS

        2.1 Sale of Assets. So long as the Borrower shall have any obligation
under this Debenture, the Borrower shall not, without the Holder’s written
consent, sell any significant portion of its assets outside the ordinary course
of business. Any consent to the disposition of any assets may be conditioned on
a specified use of the proceeds of disposition.

ARTICLE III. EVENTS OF DEFAULT

        If any of the following events of default (each, an “Event of Default”)
shall occur:

        3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Debenture, whether at
maturity, upon acceleration or otherwise;

        3.2 Conversion and the Shares. The Borrower fails to issue shares of
Common Stock to the Holder (or announces or threatens that it will not honor its
obligation to do so) upon exercise by the Holder of the conversion rights of the
Holder in accordance with the terms of this Debenture;

        3.3 Breach of Covenants. The Borrower breaches any material covenant or
other material term or condition contained in this Debenture, and such breach
continues for a period of ten (10) business days after written notice thereof to
the Borrower from the Holder;

        3.5 Receiver or Trustee. The Borrower or any subsidiary of the Borrower
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for it or for a substantial part of
its property or business, or such a receiver or trustee shall otherwise be
appointed;

        3.6 Judgments. Any money judgment, writ or similar process shall be
entered or filed against the Borrower or any subsidiary of the Borrower or any
of its property or other assets for more than $500,000, and shall remain
unvacated, unbonded or unstayed for a period of twenty (20) days unless
otherwise consented to by the Holder, which consent will not be unreasonably
withheld;

        3.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
subsidiary of the Borrower; or

        3.8 Delisting of Common Stock. The Borrower shall fail to maintain the
listing of the Common Stock on at least one of the OTCBB, the NASDAQ National
Market, the NASDAQ Small Cap Market, the New York Stock Exchange, or the
American Stock Exchange or the Pink Sheets for a period of 10 business days; or
then, upon the occurrence and during the continuation of any Event of Default
specified, at the option of the Holders of a majority of the aggregate principal
amount of the outstanding Debentures issued pursuant to the Purchase Agreement
exercisable through the delivery of written notice to the Borrower by such
Holders (the “Default Notice”), the Debentures shall become immediately due and
payable.

ARTICLE IV. MISCELLANEOUS

        4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

        4.2 Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail.

        4.3 Amendments. This Debenture and any provision hereof may only be
amended by an instrument in writing signed by the Borrower and the Holder. The
term “Debenture” and all reference thereto, as used throughout this instrument,
shall mean this instrument (and the other Debentures issued pursuant to the
Purchase Agreement) as originally executed, or if later amended or supplemented,
then as so amended or supplemented. The Borrower shall have the right to amend
this Debenture for necessary correction and clarification.

        4.4 Assignability. This Debenture shall be binding upon the Borrower and
its successors and assigns, and shall inure to be the benefit of the Holder and
its successors and assigns. Each transferee of this Debenture must be an
“accredited investor” (as defined in Rule 501(a) of the 1933 Act).

        4.5 Cost of Collection. If default is made in the payment of this
Debenture, the Borrower shall pay the Holder hereof costs of collection,
including reasonable attorneys’ fees.

        4.6 Governing Law. THIS DEBENTURE SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS. THE BORROWER HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN NEVADA
WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS DEBENTURE, THE AGREEMENTS ENTERED
INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES FURTHER AGREE THAT SERVICE
OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER. THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS DEBENTURE SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.

        4.7 Certain Amounts. Whenever pursuant to this Debenture the Borrower is
required to pay an amount in excess of the outstanding principal amount (or the
portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest on such interest, the Borrower and the Holder
agree that the actual damages to the Holder from the receipt of cash payment on
this Debenture may be difficult to determine and the amount to be so paid by the
Borrower represents stipulated damages and not a penalty and is intended to
compensate the Holder in part for loss of the opportunity to convert this
Debenture and to earn a return from the sale of shares of Common Stock acquired
upon conversion of this Debenture at a price in excess of the price paid for
such shares pursuant to this Debenture. The Borrower and the Holder hereby agree
that such amount of stipulated damages is not plainly disproportionate to the
possible loss to the Holder from the receipt of a cash payment without the
opportunity to convert this Debenture into shares of Common Stock.

        4.8 Allocations of Maximum Share Amount and Reserved Amount. The Maximum
Share Amount and Reserved Amount shall be allocated pro rata among the Holders
of Debentures based on the principal amount of such Debentures issued to each
Holder. Each increase to the Maximum Share Amount and Reserved Amount shall be
allocated pro rata among the Holders of Debentures based on the principal amount
of such Debentures held by each Holder at the time of the increase in the
Maximum Share Amount or Reserved Amount. In the event a Holder shall sell or
otherwise transfer any of such Holder’s Debentures, each transferee shall be
allocated a pro rata portion of such transferor’s Maximum Share Amount and
Reserved Amount. Any portion of the Maximum Share Amount or Reserved Amount
which remains allocated to any person or entity which does not hold any
Debentures shall be allocated to the remaining Holders of Debentures, pro rata
based on the principal amount of such Debentures then held by such Holders.

        4.9 Purchase Agreement. By its acceptance of this Debenture, each Holder
agrees to be bound by the applicable terms of the Purchase Agreement.

        4.10 Notice of Corporate Events. Except as otherwise provided below, the
Holder of this Debenture shall have no rights as a Holder of Common Stock unless
and only to the extent that it converts this Debenture into Common Stock.

        IN WITNESS WHEREOF, Borrower has caused this Debenture to be signed in
its name by its duly authorized officer , 2004.

SKYBRIDGE WIRELESS, INC.



By: ______________________________
         James Wheeler CEO





EXHIBIT A

NOTICE OF CONVERSION
(To be Executed by the Registered Holder
in order to Convert the Debentures)

        The undersigned hereby irrevocably elects to convert $________principal
amount of the Debenture (defined below) into shares of common stock (“Common
Stock”), of Skybridge Wireless, Inc., a Nevada corporation (the “Borrower”)
according to the conditions of the convertible debentures of the Borrower (the
“Debentures”), as of the date written below. If securities are to be issued in
the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates. No fee will be charged to the Holder for any conversion, except
for transfer taxes, if any. A copy of each Debenture is attached hereto (or
evidence of loss, theft or destruction thereof).

        The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of the
Debentures shall be made pursuant to registration of the securities under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the Act.

Date of Conversion:___________________________
Applicable Conversion Price:____________________
Number of Shares of Common Stock to be Issued Pursuant to
Conversion of the Debentures:__________________
Signature:___________________________________
Name:______________________________________
Address:____________________________________


The Borrower shall issue and deliver shares of Common Stock to an overnight
courier not later than FIVE business days following receipt of the original
Debenture(s) to be converted, and shall make payments pursuant to the Debentures
for the number of business days such issuance and delivery is late.

_______________________________
Name

_______________________________
Signature

Date:__________________________

        The undersigned Investors and the Company have caused this Agreement to
be duly executed as of the date first above written.


SIGNATURE PAGE


SKYBRIDGE WIRELESS, INC.
SECURITIES PURCHASE AGREEMENT

        The undersigned hereby executes and delivers, as a subscription to the
Company, the Securities Purchase Agreement to which this signature page is
attached, which, together with all counterparts of the Agreement and signature
pages of the other parties named in said Agreement, shall constitute one and the
same document in accordance with the terms of the Agreement.

                                      Sign Name: ______________________________


Print Name (and title if applicable): ______________________________

                                      Date:      ______________________________

                                      Address: ______________________________





                                      Telephone: ______________________________

                                      Facsimile: ______________________________

                                      Dollar Amount:
____________________________

                                             








Acceptance: (form)

SkyBridge Wireless, Inc., hereby accepts the
foregoing subscription and joins into the Agreement as
to the named Investor.






___________________
By: James Wheeler CEO

Date:______________________


Investor Questionnaire

1.     The Investor represents and Conversion Debentures that he, she or it
comes within one category marked below, and that for any category marked, he,
she or it has truthfully set forth, where applicable, the factual basis or
reason the Investor comes within that category. The undersigned agrees to
furnish any additional information which the Company deems necessary in order to
verify the answers set forth below.

  Category A____ The undersigned is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with his or
her spouse, presently exceeds $1,000,000.


Explanation. In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities. Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.


  Category B____ The undersigned is an individual (not a partnership,
corporation, etc.) who had an income in excess of $200,000 in each of the two
most recent years, or joint income with his or her spouse in excess of $300,000
in each of those years (in each case including foreign income, tax exempt income
and full amount of capital gains and losses but excluding any income of other
family members and any unrealized capital appreciation) and has a reasonable
expectation of reaching the same income level in the current year.


  Category C____ The undersigned is a director or executive officer of the
Company which is issuing and selling the Securities.


  Category D____ The undersigned is a bank; a savings and loan association;
insurance company; registered investment company; registered business
development company; licensed small business investment company (“SBIC”); or
employee benefit plan within the meaning of Title 1 of ERISA and (a) the
investment decision is made by a plan fiduciary which is either a bank, savings
and loan association, insurance company or registered investment advisor, or (b)
the plan has total assets in excess of $5,000,000 or (c) is a self directed plan
with investment decisions made solely by persons that are accredited investors.
(describe entity)


  Category E____ The undersigned is a private business development company as
defined in section 202(a)(22) of the Investment Advisors Act of 1940. (describe
entity)


  Category F____ The undersigned is either a corporation, partnership,
Massachusetts business trust, or non-profit organization within the meaning of
Section 501(c)(3) of the Internal Revenue Code, in each case not formed for the
specific purpose of acquiring the Securities and with total assets in excess of
$5,000,000.(describe entity)


  Category G____ The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
where the purchase is directed by a “sophisticated investor” as defined in
Regulation 506(b)(2)(ii) under the Securities Act.


  Category H____ The undersigned is an entity (other than a trust) all of the
equity owners of which are “accredited investors” within one or more of the
above categories. If relying upon this Category H alone, each equity owner must
complete a separate copy of this Agreement. (describe entity)


  Category I____ The undersigned is not within any of the categories above and
is therefore not an accredited investor but is a sophisticated investor
understanding all risks as to this transaction.


The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing Date in the event that the representations made by
the undersigned in this Agreement shall cease to be true, accurate and complete.

        2.     SUITABILITY (please answer each question)

(a)     For an individual Investor, please describe your current employment,
including the company by which you are employed and its principal business:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(b)     For an individual Investor, please describe any college or graduate
degrees held by you:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(c)        For all Investors, please state whether you have participated in
other private placements before:

YES_______           NO_______

(d)     If your answer to question (c) above was No, then explain your
investment knowledge or experience:

--------------------------------------------------------------------------------

        3.     MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

(a) Individual Ownership
(b) Community Property
(c) Joint Tenant with Right of
       Survivorship
       (both parties must sign)
(d) Partnership*
(e) Tenants in Common
(f) Company*
(g) Trust*
(h) Other


        *If Securities are being subscribed for by an entity, the attached
Certificate of Signatory must also be completed.

Please be sure the name(s) on the Signature Page correspond.

        4.     NASD AFFILIATION.

Are you affiliated or associated with an NASD member firm (please check one):

Yes _________           No __________

If Yes, please describe:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

If Investor is a Registered Representative with an NASD member firm, have the
following acknowledgment signed by the appropriate party:

The undersigned NASD member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

_________________________________
Name of NASD Member Firm

By: ______________________________
         Authorized Officer

Date: ____________________________

    5.        The undersigned is informed of the significance to the Company of
the foregoing representations and answers contained in the Confidential Investor
Questionnaire and such answers have been provided under the assumption that the
Company will rely on them.

                           Sign Name:

Print Name (and title if applicable):

                                Date: ______________________________

______________________________

______________________________






ESCROW AGENT

INCLUDING PAYMENT INFORMATION

          Wire Transfers: (when sending wire, please fax notice of doing so and
details corresponding to name on subscription to fax number:


US Bank

Routing

Account Name

Account #



CHECKS:
